Citation Nr: 1538482	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  15-07 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder, evaluated as 50 percent disabling prior to March 21, 2015, and from May 1, 2015.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

3.  Entitlement to special monthly compensation (SMC) due to the need for the regular aid and attendance of another person.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to November 1998, from August 2007 to December 2008, and from December 2008 to January 2010.

This case comes before the Board of Veterans' Appeals (the Board) from an October 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issue of entitlement to SMC due to the need for the regular aid and attendance of another person was raised in the Veteran's representative's August 2015 Written Brief Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2015 Written Brief Presentation, pg. 3.  The representative asserted that the Veteran was suicidal and thus aid and attendance was required.  Therefore, the Board has jurisdiction over the matter as part of the increased rating claim.  See Akles v. Derwinski, 1 Vet. App 118 (1991).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

While the Board regrets the additional delay, a remand is necessary so the Board may have a complete record upon which to decide the Veteran's claims.

The Veteran filed his claim for an increased rating in September 2013.  However, a review of the record shows that VA medical records for the period on appeal only date back to October 1, 2013.  Thus, any outstanding VA medical records from September 2012 forward should be obtained and made part of the record.  Additionally, an August 2015 submission from the Veteran indicated that he had applied for disability benefits from the Social Security Administration (SSA) and was in the process of appealing a negative determination.  However, the records pertaining to the Veteran's application for SSA benefits are not in the electronic claims file.  The Court has held that VA must obtain SSA records that may have a bearing on a claim for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993).  As these records may shed light on the current status of the Veteran's PTSD and the effect of the Veteran's service-connected disabilities on his employability, they are relevant and must be obtained.  Moreover, a statement from the Veteran's wife received in August 2015 indicated he received psychiatric care from the Florida Hospital for Behavioral Health through June 2015, and that he was presently receiving care from a non-VA psychologist via Skype.  Additionally, a PTSD Disability Benefits Questionnaire (DBQ) dated in July 2015 indicated the Veteran received care from the Miami Vet Center through October 2012.  However, complete records from the above referenced providers have not been associated with the electronic claims file.  Thus on remand an attempt must be made to obtain these records.

Lastly, the August 2015 statement from the Veteran's wife suggested his overall disability picture has worsened since his last VA examinations in October 2014.  The Board finds that a contemporaneous VA medical examination of the Veteran's service-connected disabilities is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Take appropriate steps to contact the Veteran and request that he authorize the release of records from any non-VA healthcare provider who has treated him for his service-connected disabilities and who has outstanding records, to include the Florida Hospital for Behavioral Health, Baytree Behavioral Health and his Skype psychologist.  

2.  Obtain records pertaining to the Veteran from the Miami Vet Center dating from September 2012.

3.  Obtain any outstanding VA treatment records dating from September 2012.  

4.  Inform the Veteran as to how he can substantiate the need for SMC due to the need for the regular aid and attendance of another person.

5.  Contact the SSA and request a copy of any decision made regarding the Veteran's claim for disability benefits, the denial of which he recently appealed, as well as the medical records upon which the decision(s) was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file.  Efforts to obtain these and any other Federal records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, provide the Veteran appropriate notice under 38 C.F.R. § 3.159(e) (2015) and an opportunity to respond.

6.  Thereafter, schedule the Veteran for a VA examination(s) to determine the functional impairment resulting from his service-connected disabilities: 

a)  posttraumatic stress disorder (PTSD), rated 50 percent disabling; 

b)  degenerative arthritis of the lumbosacral spine, rated as 40 percent disabling; 

c)  left distal fibular fracture status post open internal fixation (ORIF), rated as 20 percent disabling; 

d)  peroneal tendonitis, right ankle, rated as 10 percent disabling; 

e)  right shoulder condition (to include (1) partial rotator cuff tear (infraspinatus), (2) tendinosis, right supraspinatus tendon, and (3) degenerative disease of the acromioclavicular joint, dominant), rated as 10 percent disabling; 

f)  patellofemoral syndrome, left knee, rated as 10 percent disabling; 

g)  patellofemoral syndrome, right knee, rated as 10 percent disabling;

h)  impairment of adduction of the right hip associated with trochanter bursitis, with sacroiliac dysfunction, right hip, rated as 10 percent disabling;

i)  trochanter bursitis, with sacroiliac dysfunction, right hip, rated as 10 percent disabling;

j)  residual scar, left ankle, status post ORIF, rated as 10 percent disabling; and

k)  bilateral shin splints, rated as noncompensable.

The examiner(s) should describe in detail the functional impairment resulting from each of the Veteran's service-connected disabilities, as it may relate to his ability to perform tasks in a work setting.

The examiner(s) should also address whether the following are present as a result of service-connected disability or disabilities:  Inability to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacking at the back, etc.); inability to attend to the wants of nature; inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

7.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




